DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 Response to Amendment
Applicant’s amendment filed 29 October 2021 amends claims 1, 6, 11, 16. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “But the claim recites that the one-time passcode requested during the contact…Krishnamurthy does not disclose this request as part of the contact but instead performs its decisioning after the transaction request and then determines the authentication exam type and a one-time password is but one option that may be used for a low risk transaction. That is, it is situation. The claim 
Applicant argues, “…Applicant has amended the independent claims to clarify that the recited communication channels are electronic…Thus, delivery of a password in Golan by mail that the Office focuses on is outside the scope of the claims…Finally, claim 1 has been amended to recite, inter alia: request verification from the customer based on a location of the contact such that when the contact originates from a terminal the verification requested comprises one of a fingerprint, biometric, or facial recognition through the terminal, wherein the terminal comprises one of a point of sale device, an automated teller machine, a teller station, or a kiosk, and when the contact originates from a home, or proximate a verified smart device, the verification requested comprises voice verification wherein the verified smart device comprises one of a voice initiated assistant, speaker, home security keypad, home security camera, or an appliance…Applicant respectfully submits that Krishnamurthy and Golan, taken alone, or in combination, fail to disclose these additional verification paths for the 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (10/29/2021) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments with respect to the amended claim language, filed on 29 October 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437